         Case 7:20-cv-00250 Document 34 Filed on 09/15/21 in TXSD Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
           Plaintiff,                               §
                                                    §
VS.                                                 §
                                                    §
7.731 ACRES OF LAND, more or less, in               §
STARR COUNTY, TEXAS; SYLVIA G.                      §
SALINAS a.k.a. ELVA SYLVIA GUERRA                   §
SALINAS; MANUEL S. GUERRA; ROSA                     § CIVIL ACTION NO. 7:20-cv-00250
MARIA G. GUERRA; RUBEN ROBERTO                      §
GUERRA; MARIA DOLORES G. SAENZ;                     §
ELIZABETH DIANA GARCIA; JOEL A.                     §
GUERRA, III; ANNA G. MUNOZ a.k.a.                   §
ANA G. MUNOZ; and DEBORAH ANN                       §
G. PEREZ LUGO a.k.a. DEBRA ANN G.                   §
PEREZ LUGO,                                         §
                                                    §
           Defendants.                              §

                                        FINAL JUDGMENT

           The Court hereby renders final judgment in this case in accordance with Federal Rules of

Civil Procedure 54 and 58. Having considered the parties’ “Joint Motion for Order Establis hing

Just Compensation, Granting Possession, Distributing Funds on Deposit in the Registry of the

Court, and Closing Case,”1 and having determined that it warrants entry of this final judgment, 2

the Court ORDERS, ADJUDGES, and DECREES that:

           The United States is granted four fee simple absolute interests respectively over the four

Tracts RGV-RGC-2005, RGV-RGC-2005-1, RGV-RGC-2006, and RGV-RGC-2042, as

particularly described in the United States’ Schedules C and D, totaling 7.731 acres of land situated



1   Dkt. No. 32.
2   Dkt. No. 33.


1/4
       Case 7:20-cv-00250 Document 34 Filed on 09/15/21 in TXSD Page 2 of 4




in Starr County, Texas.3 Said four fee simple absolute interests are each limited by the following:

they are subject to existing easements for public roads and highways, public utilities, railroads,

and pipelines; subject to the mineral interests of third parties; excepting and reserving to

Defendants Sylvia G. Salinas a.k.a. Elva Sylvia Guerra Salinas; Manuel S. Guerra; Rosa Maria G.

Guerra; Ruben Roberto Guerra; Maria Dolores G. Saenz; Elizabeth Diana Garcia; Joel A. Guerra,

III; Anna G. Munoz a.k.a. Ana G. Munoz; and Deborah Ann G. Perez Lugo a.k.a. Debra Ann G.

Perez Lugo all interests in minerals and appurtenant rights for the exploration, development,

production and removal of said minerals; and reserving to said Defendants reasonable access to

and from their lands lying between the Rio Grande River and the border barrier through opening(s)

or gate(s) in the border barrier between the places identified in the United States’ Schedule E; 4 and

excepting and excluding all interests in water rights and water distribution and drainage systems,

if any, provided that any surface rights arising from such water rights or systems are subordinated

to the United States’ construction, operation, and maintenance of the border barrier.

         The Court ORDERS the United States, pursuant to its agreement with Defendants, 5 to

sleeve in place the existing irrigation lines in the event the United States proceeds to construct a

border wall or fence on the property taken in this proceeding. Should the United States proceed to

construct a border wall or fence on the property taken in this proceeding, the Court further

ORDERS the United States to install an irrigation line from the canal on the river side of the

border construction to the land side of the border construction which is suitable to allow for

continued irrigation to the land side of the border construction.

         The United States is granted immediate possession of its real property interests obtained

herein and all those who interfere with or whose use is inconsistent with the United States’ interests




3 Dkt. No. 1-1 at 5–30.
4 Id. at 34.
5 Dkt. No. 32 at 2, ¶ 4.b.




2/4
       Case 7:20-cv-00250 Document 34 Filed on 09/15/21 in TXSD Page 3 of 4




in the subject properties are hereby ORDERED to surrender possession to the United States to the

extent of the United States’ interests granted by this final judgment.

         The United States must use its interests granted by this final judgment for the public

purposes for which the property is taken, to wit, to construct, install, operate, and maintain roads,

fencing, vehicle barriers, security lighting, cameras, sensors, and related structures designed to

help secure the United States/Mexico border within the State of Texas.

         The total sum of one hundred twenty-five thousand dollars ($125,000), together with any

interest earned while on deposit in the registry of the Court, 6 constitutes just compensation under

the Fifth Amendment to the United States Constitution for the taking of Tracts RGV-RGC-2005,

RGV-RGC-2005-1, RGV-RGC-2006, and RGV-RGC-2042, and the sum fully satisfies any claims

of whatever nature by any Defendant against the United States for this action and taking. Judgment

is entered against Plaintiff United States of America for the amount of just compensation. All

taxes, liens, encumbrances, and charges of whatever nature existing against the interests taken in

the subject properties as of September 8, 2020, 7 shall be deducted from the compensatio n

distributed by this final judgment. The Court ORDERS the Clerk of the Court to immedia te ly

disburse the $125,000 and all interest on deposit in the Court’s registry payable to the order of

Barron, Adler, Clough & Oddo, LLP, as trustee for Sylvia G. Salinas a.k.a. Elva Sylvia Guerra

Salinas; Manuel S. Guerra; Rosa Maria G. Guerra; Ruben Roberto Guerra; Maria Dolores G.

Saenz; Elizabeth Diana Garcia; Joel A. Guerra, III; Anna G. Munoz a.k.a. Ana G. Munoz; and

Deborah Ann G. Perez Lugo a.k.a. Debra Ann G. Perez Lugo and transmit the payment to:

Roy R. Brandys
Barron, Adler, Clough & Oddo, LLP
808 Nueces Street

6 See 40 U.S.C. § 3116. But see 40 U.S.C. § 3114(c)(1).
7 See 40 U.S.C. § 3114(b); United States v. 162.20 Acres of Land, more or less, in Clay Cnty., 639 F.2d 299, 303
(5th Cir. 1981) (“[T]he filing of a declaration of taking and deposit of estimated compensation vests title in the
United States, accomplishing the taking.”); Dkt. No. 1-1 at 36 (estimating $77,000 to be just compensation); Dkt.
No. 6 (deposit of $77,000 in the Court’s registry).


3/4
                     Case 7:20-cv-00250 Document 34 Filed on 09/15/21 in TXSD Page 4 of 4




               Austin TX 78701-2216

                      In the event that any other party is ultimately determined by a court of competent

               jurisdiction to have any right to receive compensation for the interests in property taken in this

               proceeding, Defendants Sylvia G. Salinas a.k.a. Elva Sylvia Guerra Salinas; Manuel S. Guerra;

               Rosa Maria G. Guerra; Ruben Roberto Guerra; Maria Dolores G. Saenz; Elizabeth Diana Garcia;

               Joel A. Guerra, III; Anna G. Munoz a.k.a. Ana G. Munoz; and Deborah Ann G. Perez Lugo a.k.a.

               Debra Ann G. Perez Lugo shall refund into the registry of the Court the compensation distributed

               by this final judgment, or such part thereof as the Court may direct, together with interest thereon

               at the annual rate provided in 40 U.S.C. § 3116 from the date of receipt of compensation to the

               date of repayment into the registry of the Court.

                      This final judgment is binding on the heirs, trustees, executors, administrators, devisees,

               successors, assigns, agents, and representatives of Defendants Sylvia G. Salinas a.k.a. Elva Sylvia

               Guerra Salinas; Manuel S. Guerra; Rosa Maria G. Guerra; Ruben Roberto Guerra; Maria Dolores

               G. Saenz; Elizabeth Diana Garcia; Joel A. Guerra, III; Anna G. Munoz a.k.a. Ana G. Munoz; and

               Deborah Ann G. Perez Lugo a.k.a. Debra Ann G. Perez Lugo. This final judgment resolves all

               issues in this case. Each party to this proceeding is to bear its own costs and fees. Any relief not

               expressly granted in this final judgment is hereby DENIED. All deadlines and conferences in this

               case are CANCELLED and any pending motion, request, or other matter is DENIED AS MOOT.

               This is a final judgment for which execution may issue as allowed by law. This case is terminated

               and the Clerk of the Court is instructed to close the case.

                      IT IS SO ORDERED.

                      DONE at McAllen, Texas, this 15th day of September 2021.


                                                                   ___________________________________
                                                                                 Micaela Alvarez
                                                                           United States District Judge


Kathy Nguyen
 9/15/2021     4/4
